[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                              FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           JUNE 20, 2011
                            No. 10-13509
                                                            JOHN LEY
                        Non-Argument Calendar                 CLERK


               D.C. Docket No. 1:09-cr-00220-RWS-AJB-1

UNITED STATES OF AMERICA,



                                                    Plaintiff-Appellee,

versus

JUAN MARGARITO SOSA,

                                                    Defendant-Appellant.



               Appeal from the United States District Court
                  for the Northern District of Georgia


                             (June 20, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Juan Margarito Sosa (“Sosa”) appeals his 36-month sentence, imposed after

he pleaded guilty to illegally reentering the United States after being deported, in

violation of 18 U.S.C. §§ 1326(a) and (b)(2). When calculating the applicable

guidelines range of 46 to 57 months, the district court applied a 16-level

enhancement to Sosa’s criminal offense level based on a previous conviction for

aggravated assault causing bodily injury, and pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A)(ii). On appeal, Sosa argues that his sentence was substantively

unreasonable because (1) pursuant to Kimbrough v. United States, 552 U.S. 85,

128 S.Ct. 558, 169 L.Ed.2d 481 (2007), the 16-level enhancement over-

represented his criminal history; and (2) the district failed to adequately consider

several mitigating factors that he presented, including his history and

characteristics.

      We review all sentences for reasonableness under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). The district court is required to impose a sentence that is

“sufficient, but not greater than necessary to comply with the purposes” listed in

18 U.S.C. § 3553(a)(2), including the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, protect the public from the defendant’s future criminal conduct,

                                          2
and provide the defendant with needed educational or vocational training or

medical care. 18 U.S.C. § 3553(a)(2). In imposing a particular sentence, the court

must also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guidelines range, the pertinent policy statements of the Sentencing Commission,

the need to avoid unwanted sentencing disparities, and the need to provide

restitution to victims. Id. §§ 3553(a)(1), (3)-(7).

      A sentence is substantively reasonable if it achieves the purposes of

sentencing as enumerated in § 3553(a). United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). We may reverse a sentence only if we are left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors. United States v. Pugh, 515 F.3d 1179, 1191 (11th

Cir. 2008). Indicia of substantive reasonableness include being within the

applicable guidelines range, Talley, 431 F.3d at 788, and the sentence’s relation to

the applicable statutory maximum. See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008) (considering that defendant’s sentence was well below the

statutory maximum in finding the sentence substantively reasonable). The

appellant carries the burden of demonstrating a sentence is unreasonable in light of

the record and the § 3553(a) factors. Talley, 431 F.3d at 788.

                                           3
      Sosa’s 36-month sentence is reasonable. His reliance on Kimbrough v.

United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007) is misplaced,

because Kimbrough only applies to the crack-cocaine sentencing disparity found

in the Anti-Drug Abuse Act of 1986. Neither this Court nor other Circuits have

applied it to the 16-level enhancement Sosa now challenges. See, e.g., United

States v. Moreno-Padilla, 602 F.3d 802, 814 (7th Cir. 2010) (rejecting

Kimbrough-based attack on the enhancement); United States v. Lopez-Reyes, 589

F.3d 667, 671 (3d Cir. 2009) (same); United States v. Mondragon-Santiago, 564

F.3d 357, 367 (5th Cir. 2009) (same). Further, the enhancement does not speak to

an offender’s criminal history, but rather is what the Sentencing Commission has

determined to be a necessary deterrent to those who would illegally reenter the

United States after having committed a felony crime of violence. See United

States v. Adeleke, 968 F.2d 1159, 1160 (11th Cir. 1992) (Sentencing Commission

may have concluded that an alien who has been convicted of a felony should be

strongly deterred from re-entering the United States).

      Further, Sosa’s sentence falls below the applicable guidelines range, and

such sentences are ordinarily expected to be reasonable. See Talley, 431 F.3d at

788. Additionally, that Sosa’s 36-month sentence also falls well below the

maximum 20-year sentence he could have received is evidence of its

                                         4
reasonableness. See United States v. Valnor, 451 F.3d 744, 751-52 (11th Cir.

2006) (citing the fact that the sentence received was “appreciably below” the

length of the statutory maximum to support reasonableness determination). While

Sosa argues that the district court gave inadequate consideration to several

mitigating factors he presented, the record demonstrates that the sentencing judge

based a 8-month downward variance on Sosa’s mental health and Georgia’s lack

of a “fast-track program.” The district court further considered Sosa’s traumatic

experiences in Honduras, among other facts implicating § 3553(a) factors. We do

not question the weight the district court applies to each § 3553(a) factor. United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). Sosa has not

demonstrated that the district court committed a clear error of judgment in

weighing the § 3553(a) factors. Accordingly, we affirm the sentence as

reasonable.

              AFFIRMED.




                                         5